— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fertig, J.), rendered July 14, 1987, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence adduced at trial was legally insufficient to prove intent is without merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s intent. Since intent is subjective, it may be inferred from the defendant’s conduct and from the surrounding circumstances (see, People v Mackey, 49 NY2d 274; People v Rodriquez, 144 AD2d 501).
Where, as here, the defendant silently entered an apartment at 6:20 a.m. by opening a second-story window which was accessible only from an adjacent rooftop which, in turn, could be reached from the street only with great difficulty as no stairs or ladders were present, a reasonable juror could infer the defendant’s intent to commit a crime in the apartment and could choose not to credit his exculpatory tale of entering the apartment to take refuge from crack dealers who were allegedly shooting at him as they pursued him. Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for our review or without merit. Mangano, J. P., Brown, Rubin and Kooper, JJ., concur.